364 U.S. 284 (1960)
DEITLE
v.
UNITED STATES.
No. 759, Misc.
Supreme Court of United States.
Decided June 27, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Petitioner pro se.
Solicitor General Rankin, Assistant Attorney General Wilkey, Beatrice Rosenberg and Robert G. Maysack for the United States.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded to the District Court for a hearing at which petitioner should be present.